           Case 1:21-cv-00204-CM Document 3 Filed 02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOWAKI KOMATSU,
                             Plaintiff,
                                                              21-CV-0204 (CM)
                    -against-
                                                              ORDER OF DISMISSAL
THE CITY OF NEW YORK, et al.,
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Between August 29, 2020, and November 11, 2020, Plaintiff, proceeding pro se and in

forma pauperis (IFP), filed nine actions in this court against the City of New York, city officials,

and members of the New York City Police Department. In each action, Plaintiff alleges that he

has been denied access to public meetings. Those nine actions have been consolidated into one

action currently pending before Judge Edgardo Ramos. See Komatsu v. City of New York, No. 20-

CV-7046. On December 15, 2020, citing Plaintiff’s numerous and lengthy filings, Judge Ramos

imposed restrictions on Plaintiff’s ability to file new civil actions in this court against City

officials regarding Plaintiff’s exclusion from public meetings, including a requirement to seek

permission before filing a new action. Specifically, before filing a new action regarding his

exclusion from public meetings, Plaintiff must:

       a) Submit a one-page motion in [the 20-CV-7046] case titled “Motion for Leave to File a
       New Action” that explains why he should be permitted to file the new action or
       proceeding as opposed to submitting an amended pleading in this consolidated action;
       and

       b) Include a one-page statement, made under penalty of perjury, stating that the new
       claims are not frivolous or made in bad faith, that the lawsuit is not brought for any
       improper purpose, such as to harass or cause unnecessary delay, and that the filing
       complies with this Court’s orders, the Federal Rules of Civil Procedure, and this Court’s
       Local Rules.
              Case 1:21-cv-00204-CM Document 3 Filed 02/11/21 Page 2 of 2




ECF 1:20-CV-7046, 45. If Judge Ramos grants Plaintiff permission to file a new action, the

complaint in that new action may not exceed 25 pages. Id.

         Plaintiff files this new pro se action against the City of New York, Mayor de Blasio, and

other City officials, asserting claims arising from Plaintiff’s exclusion from a January 8, 2018

public meeting with the Mayor. But Plaintiff has not complied with the procedures set forth in

Judge Ramos’s December 15, 2020 order. 1 The Court therefore dismisses this action without

prejudice for Plaintiff’s failure to comply with the December 15, 2020 order in Komatsu v. City

of New York, ECF 1:20-CV-7046, 45.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       February 11, 2021
             New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




         1
          Plaintiff filed a motion seeking leave to “submit a supplemental pleading” in the
consolidated action to assert claims arising from the January 8, 2018 meeting with the Mayor.
ECF 1:20-CV-7046, 55. By order dated February 2, 2021, Judge Ramos denied Plaintiff’s
motion because his allegations implicated the same core claims Plaintiff has raised in his other
cases and amendment would delay the case and prejudice defendants. ECF 1:20-CV-7046, 100.
Plaintiff filed this new action on January 7, 2021, before Judge Ramos denied his request to
submit an amended complaint in the consolidated action. He did not seek leave to file this new
action, and the 134-page complaint far exceeds the 25-page limit.
                                                  2
